ORDER
PER CURIAM.
Julie D. Sievers-Garcia (hereinafter, “Mother”) appeals from the trial court’s judgment dissolving her marriage to Rafael Garcia (hereinafter, “Father”) and denying her Rule 74.06(b) motion for relief from the judgment on the grounds that the judgment is void based upon excusable neglect, fraud, and irregularity. Mother raises six points on appeal.
*901We have reviewed the briefs of the parties, the legal file, and transcripts on appeal. The judgment is supported by competent and substantial evidence on the record. Wood v. Wood, 193 S.W.3d 307, 310 (Mo.App. E.D.2006). Moreover, the trial court did not abuse its discretion in denying Mother’s Rule 74.06(b) motion after an evidentiary hearing. Northwest Prof'l Condominium Ass’n v. Kayembe, 190 S.W.3d 447, 448 (Mo.App. E.D.2006).
An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).